DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-9 are pending, of which claims 1, 5, and 6 are independent.


Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.


Response to Arguments
Applicant's arguments filed June 3, 2022, have been fully considered, the examiner’s reply is the following:
The objection to the title is hereby withdrawn in view of applicant’s amendment.
As to the 35 USC 101 rejection of claims 1-6, the applicant’s arguments are not persuasive. Applicant argues that the recited claim limitations “are not directed to a mental process or mathematical concepts.” Response at 7. And that the limitations “provide a technical improvement that enables automatically setting appropriate operating conditions in keeping with a problem without the user having to set optimal operating conditions for each type of problem.” Id.  
The examiner respectfully disagrees. The argument seems to be that this in not an abstract idea, but rather an improvement in technology is "a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art" as per MPEP § 2106.05(a). The improvement in the instant application appears to be the abstract idea, rather than a specific implementation or integration of the abstract idea. An improvement to an abstract idea is still an abstract idea. MPEP 2106.04(I); see also paragraphs [0003-0006] of the application specification where it sets forth that the invention improvement is in the optimization problem and its calculations. Thus, the improvement is to the abstract idea, and not an improvement to technology. The rejection is maintained.
As to the rejection of the claims 1-6 under 35 USC 102, the applicant’s arguments are not persuasive. Applicant argues that the limitation “a processor ... produces overall operating conditions by changing the initial operating conditions based on a result of the computation circuit searching for the ground state using the initial operating conditions", is a distinction over Hayashi.” Response at 8. As support for this argument applicant cites to paragraph [0019] of Hayashi that states “wherein the management unit generates an operating condition of the semiconductor chip according to the condition designated by the user and sends the generated operating condition and the Ising model of the problem designated by the user to the host unit” as the purported distinction. 
The examiner respectfully disagrees with this narrow reading of Hayashi. Hayashi is a detailed disclosure applying Ising models to problem solutions. Hayashi perform all the processes under control of an information processing system (see Fig. 1). As disclosed by Hayashi (see Figs. 24-25 for method of processing problems with conditions) and in more detail at [0158] the “information processing system 1 converts an original problem defined in the problem definition file 94 (FIG. 18) into an Ising model 130 (SP1) and divides this Ising model 130 into partial problems 131 which are Ising models of a size that enables each host 3 to perform the ground-state search (SP2). Also, at the same time, the information processing system 1 generates the solver operating conditions 133 based on the conditions (the solution precision and the time limit) 132 designated by the user on the problem input screen 110 (FIG. 20), and the predefined solver operating conditions 87 (FIG. 15) (SP3).” Thus, the operating conditions are initial (93 problem definition) and also takes user-designated condition 132 to generate operating conditions SP3. Then, ground-state searches are performed using these initial conditions. As then seen in Fig. 25, explaining the search for solutions to the problems, the solver operating conditions SP22 are updated. Therefore, the eventual solution (i.e. overall operating conditions) are produced by changing (i.e. updating) operating conditions based on the initial operating conditions to arrive at the solution SP26. 
The rejection is modified below to address the claim amendments. 



Claim Rejections - 35 USC § 101
Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: With respect to claims 1, 5 and 6, applying step 1, the preamble of independent claims 1, 5 and 6, claims an apparatus, method and a non-transitory computer readable medium, as such these claims fall within the statutory categories of a machine, process and product respectively.
Step 2A, prong one: In order to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded.
The claim recites:
1. An optimization apparatus comprising: 
a computation circuit that searches for a ground state of an Ising model (mental process - observation, evaluation, judgment, opinion); and 
a processor that converts a problem inputted from an input device to the Ising model (mathematical concepts - data conversion – MPEP 2106.04(a)(2)(1)(A)(ii).), inputs the Ising model and initial operating conditions into the computation circuit, and causes the computation circuit to search for the ground state using the initial operating conditions, produces overall operating conditions by changing the initial operating conditions based on a result of the computation circuit searching for the ground state using the initial operating conditions (mental process - observation, evaluation, judgment, opinion), and causes the computation circuit to search for the ground state using the overall operating conditions.
The limitation of a processor that converts a problem inputted from an input device to the Ising model is an abstract idea because it is directed to a mathematical concept of data conversion. The limitation, as drafted and under a broadest reasonable interpretation is directed towards mathematical data conversion, which has been found to be an abstract idea (mathematical concepts – data conversion - MPEP 2106.04(a)(2)(1)(A)(ii).).
The limitations “a computation circuit that searches for a ground state of an Ising model” and “causes the computation circuit to search for the ground state using the initial operating conditions, produces overall operating conditions by changing the initial operating conditions based on a result of the computation circuit searching for the ground state using the initial operating conditions” covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, "search," in the context of this claim encompasses the user manually optimizing search and mentally determining if a criterion of the search has been met.
Step 2A, prong two:
Under step 2A prong two, this judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract idea only present general field of use or insignificant extra-solution activity. In particular, the claim recites the additional limitations: “An optimization apparatus comprising:” (general field of use - see MPEP 2106.04(d) referencing MPEP 2106.05(h)), “inputs the Ising model and initial operating conditions into the computation circuit” (insignificant extra-solution activity - mere data gathering/output MPEP 2106.05(g)), and “causes the computation circuit to search for the ground state using the overall operating conditions” (insignificant extra-solution activity - mere data gathering/output MPEP 2106.05(g)).
These additional limitations must be considered individually and with the claim as a whole to determine if it integrates the judicial exception into a practical application. The claim, as a whole, is linked to search optimization with analysis, but there are no particular physical elements or steps that add a meaningful limitation to transform the abstract idea into the physical process of actually affecting or implementing some system. Here, at most these limitations are associated with generic computer processing elements. Thus, the claim does not integrate the identified abstract ideas into a practical application.
Step 2B: Moving on to step 2B of the analysis, the Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations are considered directed towards field of use or generic computer processing. See MPEP 2106.04(d) referencing MPEP 2106.05(h).
The limitations “an operation unit into which a problem is inputted;” and “inputs the Ising model and initial operating conditions into the computation unit” are well understood, routine, and conventional, MPEP 2106.05(g) provides support that mere data gathering and output are well understood, routine, and conventional. As such, considering the claim limitations as an ordered combination, claim 1 does not include significantly more than the abstract idea.
For the foregoing reasons, claim 1 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.
Independent claims 5 and 6 are directed to substantially the same subject matter as independent claim 1 and is rejected under similar rationale and further failure to add significantly more.
The same conclusion is reached for the dependent claims, see below for detail.
Claim 2 recites “wherein the computation circuit includes a plurality of first computation circuits, and the procesor inputs respectively different initial operating conditions into each of the plurality of first computation circuits and exchanges the initial operating conditions inputted into a second computation circuit and a third computation circuit, out of the plurality of first computation circuits” (insignificant post-solution activity MPEP 2106.05(g) or "apply it" MPEP 2106.05(f)). The claim language provides that the underlying mathematical concept and mental process is performed by generic computer components and the results of the mathematical analysis and mental process are merely input back into the model. The recitation, “in accordance with an exchange probability based on results of searches for the ground state by the plurality of first computation units” is a further recitation of an abstract mathematical concept (i.e., probability).
Claim 3 recites “wherein the computation circuit includes a plurality of first computation circuits, and the processor inputs respectively different initial operating conditions into each of the plurality of first computation circuits and inputs respectively different overall operating conditions, which have been produced by changing the initial operating conditions, into each of the plurality of first computation circuits based on results of searches for the ground state by the plurality of first computation circuits” (insignificant post-solution activity MPEP 2106.05(g) or "apply it" MPEP 2106.05(f)). The claim language provides that the underlying mathematical concept and mental process is performed by generic computer components and the results of the mathematical analysis and mental process are merely input back into the model.
Claim 4 recites “a first management unit that converts the problem to the Ising model;” that is an abstract idea because it is directed to a mathematical concept of data conversion. The limitation, as drafted and under a broadest reasonable interpretation is directed towards mathematical data conversion, which has been found to be an abstract idea (mathematical concepts – data conversion - MPEP 2106.04(a)(2)(1)(A)(ii).), and “a second management unit that is implemented in a computation apparatus in which the computation circuit is provided and that converts the initial operating conditions to the overall operating conditions.” This is also an abstract idea because it is directed to a mathematical concept of data conversion. The limitation, as drafted and under a broadest reasonable interpretation is directed towards mathematical data conversion, which has been found to be an abstract idea (mathematical concepts – data conversion - MPEP 2106.04(a)(2)(1)(A)(ii).).
Claims 7, 8, and 9 recite “wherein the processer holds the result of the computation circuit searching for the ground state and produces the overall operating conditions by changing the initial operating conditions when a predetermined condition is not satisfied, the predetermined condition being that the result does not change while search for the ground state is executed a predetermined number of times.” This is construed as mere instructions to apply an exception. See MPEP 2106.05(f). Here, this limitation is construed as being similar to a general use of the computer ability to store data and repeat calculations similar to the court case cited in MPEP 2106.05(f)(1)(i). 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al., US Patent Application Publication No. 2016/0063391 (“Hayashi”).

Claim 1. Hayashi discloses An optimization apparatus comprising (Hayashi, [0003] “the invention is suited for use in an information processing system having a function solving problems such as combinatorial optimization by using semiconductor chips which perform a ground-state search of lsing models.”): 
a computation circuit that searches for a ground state of an Ising model (Hayashi, Fig. 1 Fig. 1 5 operation terminal and input device 43, 25 Ising accelerator board, [0074] “The Ising accelerator board 25 is a dedicated accelerator board that performs the ground-state search of the Ising model”; see also [0077-0078] for general computer processing elements); and 
a processor that converts a problem inputted from an input device to the Ising model, inputs the Ising model and initial operating conditions into the computation circuit (Hayashi, Fig. 1 general computer processing elements including input device; Fig. 24 93 and 132 input data creating an initial operating condition SP3, [0019] “a management unit that converts the problem designated by the user by using the user interface into the Ising model”), and causes the computation circuit to search for the ground state using the initial operation conditions (Hayashi, see Figs. 24-25 for method of processing problems with conditions using the operating conditions SP3 to perform a ground-state search SP4, and in more detail at [0158] the “information processing system 1 generates the solver operating conditions 133 based on the conditions (the solution precision and the time limit) 132 designated by the user on the problem input screen 110 (FIG. 20), and the predefined solver operating conditions 87 (FIG. 15) (SP3).”; [0163] “the operating condition generation program 83 (FIG. 13) generates the solver operating conditions for the ground-state search processing to be executed at that time, based on the predefined solver operating conditions 87 (FIG.15) and the conditions” These conditions SP3 are the initial operating conditions.), produces overall operating conditions produced by changing the initial operating conditions based on a result of the computation unit searching for the ground state using the initial operating conditions (Hayashi, Fig. 25 SP22 updating solver operating conditions based on the search for the best solutions; [0019] “controls the host unit to have the semiconductor chip perform the ground-state search of the converted Ising model ; wherein the user can designate, in addition to the problem, a condition for solving the problem by using the user interface; wherein the management unit generates an operating condition of the semiconductor chip according to the condition designated by the user and sends the generated operating condition and the Ising model of the problem designated by the user to the host unit; and wherein the host unit controls the semiconductor chip to perform the ground-state search of the Ising model sent from the management unit in accordance with the operating condition sent from the management unit.”; see also [0263]  describing the management unit conversion.), and causes the computation circuit to search for the ground state using the overall operating conditions (Hayashi, [0173] “Then, if the solution quality evaluation program 85 obtains an affirmative result in SP25 as the time elapsed from the start of this ground-state search control processing exceeds the time limit designated by the user, the UI program 80 sends the solution of the original problem which is stored in the memory 12 at that time to the operation terminal 5 and thereby has the result presentation screen 120 to 122 in the form described earlier with reference to FIG. 21 to FIG. 23 displayed on the display device 44 (FIG. 1) for the operation terminal 5 (SP26).” Thus, Hayashi discloses repeating the ground-state search with updated or changed conditions until it finds the best solution that reflects those overall operating conditions.).

Claim 2. Hayashi discloses the optimization apparatus according to claim 1, wherein the computation circuit includes a plurality of first computation circuits (Hayashi, Fig. 1 25 Ising board, Fig. 24 illustrating a plurality of computation units SP4, [0074] “The Ising accelerator board 25 is a dedicated accelerator board that performs the ground-state search of the Ising model; and is configured by including a controller 30, a memory 31, a plurality of lsing chips 32, a plurality of random number generators 33, which are provided corresponding to the respective Ising chips 32, and an interface 34.”), and 
the processor inputs respectively different initial operating conditions into each of the plurality of first computation circuits and exchanges the initial operating conditions inputted into a second computation circuit and a third computation circuit, out of the plurality of first computation circuits, in accordance with an exchange probability based on results of searches for the ground state by the plurality of first computation circuits (Hayashi, [0116-0117] discussing changing values with a random number generator “to cause the spin value to invert at probability determined by temperature T of a cooling schedule”; [0159] “the information processing system 1 sorts the partial problems 131 created as described above to each host 3 and each host 3 performs the ground-state search of the corresponding partial problem (SP4). The solution (the spin alignment) 134 obtained by this ground-state search is the solution of each corresponding partial problem.” Thus, Hayashi discloses different conditions into a plurality of computation units.).

Claim 3. Hayashi discloses the optimization apparatus according to claim 1, wherein the computation circuit includes a plurality of first computation circuits (Hayashi, Fig. 1 25 Ising board, Fig. 24 illustrating a plurality of computation units SP4, [0074] “The Ising accelerator board 25 is a dedicated accelerator board that performs the ground-state search of the Ising model; and is configured by including a controller 30, a memory 31, a plurality of lsing chips 32, a plurality of random number generators 33, which are provided corresponding to the respective Ising chips 32, and an interface 34.”), and 
the processor inputs respectively different initial operating conditions into each of the plurality of first computation circuits and inputs respectively different overall operating conditions (Hayashi, Fig. 24; [0159] “the information processing system 1 sorts the partial problems 131 created as described above to each host 3 and each host 3 performs the ground-state search of the corresponding partial problem (SP4). The solution (the spin alignment) 134 obtained by this ground-state search is the solution of each corresponding partial problem.”), which have been produced by changing the initial operating conditions, into each of the plurality of first computation circuits based on results of searches for the ground state by the plurality of first computation circuits (Hayashi, [0164-0165] discussing how the original problem condition by be changed based on whether a positive or negative result is returned in step SP12, thus the conditions are changed based on results.).

Claim 4. The optimization apparatus according claim 1, wherein the processor includes:  a first management unit that converts the problem to the Ising model (Hayashi, [0019] “a management unit that converts the problem designated by the user by using the user interface into the Ising model”); and 
a second management unit that is implemented in a computation apparatus in which the computation circuit is provided and that converts the initial operating conditions to the overall operating conditions (Hayashi, [0168] “If the Ising control program 84 eventually obtains an affirmative result in step SP19 by obtaining the solutions of all the sub-problems generated in step SP13, or if the sub-problems are not generated in the first place, the Ising control program 84 calculates the solution of the original problem by integrating the results of the ground-state search processing, which have been obtained as described above, from each host 3 and the solution quality evaluation program 85 (FIG. 13) evaluates the calculated solution of the original problem (SP20).” This integration is construed as an overall operating condition).

Claim 5 contains limitations for a method which are similar to the limitations for the
system described in claim 1, and is rejected for the same reasons as detailed above.

Claim 6. Hayashi discloses A non-transitory computer-readable recording medium storing therein a computer program that causes a processor of an optimization apparatus to execute a process comprising (Hayashi, Fig. 1 node 2 with a memory 12 and storage apparatus 13 for storing computer programs and information for the execution of the processes) and further incorporating the rejection in claim 1, claim 6 is rejected for the same reasons as detailed above.


Potentially Allowable Subject Matter
Claims 7-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The references of record taken either alone or in combination with the prior art of record fail to disclose instructions, including:
(claims 7, 8, and 9) “wherein the processer holds the result of the computation circuit searching for the ground state and produces the overall operating conditions by changing the initial operating conditions when a predetermined condition is not satisfied, the predetermined condition being that the result does not change while search for the ground state is executed a predetermined number of times” in combination with the remaining elements and features of the claimed invention.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/             Primary Examiner, Art Unit 2148